PATTERSON V. TDPS






NO. 07-02-0080-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



FEBRUARY 28, 2002

______________________________



STEVE P. PATTERSON and KIM PATTERSON,



 								Appellants

v.



TEXAS DEPARTMENT OF PROTECTIVE SERVICE,



Appellee

_________________________________



FROM THE 320
th
 
DISTRICT COURT OF POTTER COUNTY;



NO. 62,466-D; HON. DON EMERSON, PRESIDING

_______________________________



DISMISSAL

_______________________________



Before BOYD, C.J., and QUINN and REAVIS, JJ.

Steve P. Patterson and Kim Patterson, appellants, filed their pro se notice of appeal on January 14, 2002.  Accompanying the notice was neither a filing fee of $125.00 or proof of their status as paupers.  Consequently, this Court issued a letter, dated February 11, 2002, informing the Pattersons of the defect and that the failure to cure same within ten days could result in the dismissal of the appeal.  So too were they told of their need to file a docketing statement within the same time period.  The letter then was sent to their last known address, which address was reflected on the docket of the Potter County District Clerk.  The missive was returned, however, and on the envelope appeared the notation “FOE” (forwarding order expired) and a stamp directing that it be “return[ed] to sender not forwardable.”  No other address of the Pattersons have been provided to this court.  Nor has it received the filing fee mentioned above, proof enabling the Patterson to continue their appeal as indigents (as authorized by the Texas Rules of Appellate Procedure), or the docketing statement.    

Accordingly, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3 (c) due to appellant’s failure to pay the filing fee and provide a docketing statement as previously directed by this Court.



Per Curiam



Do not publish.